FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EUN KYEONG SEO,                                  No. 07-71337

               Petitioner,                        Agency No. A098-266-275

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Eun Kyeong Seo, a native and citizen of Korea, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

       In her opening brief, Seo fails to address, and therefore has waived any

challenge to, the BIA’s determination that she was not entitled to a continuance.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       This court lacks jurisdiction over the United States Citizenship and

Immigration Services’ (“USCIS”) determinations regarding U Visas. See Ramirez

Sanchez v. Mukasey, 508 F.3d 1254, 1255 -1256 (9th Cir. 2007) (per curiam)

(USCIS has sole jurisdiction over the issuance of U Visa petitions); see also 8

U.S.C. § 1101(a)(15)(U)(i)(I).

        We lack jurisdiction to review Seo’s contention regarding the alleged

ineffective assistance of her prior counsel because she did not raise that issue

before the BIA and thereby failed to exhaust her administrative remedies. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LA/Research                                2                                       07-71337